 In the Matterof Swwr & Co.(FONTANA PLANT)andMEAT CUTTERSLocAL No. 439, AFLCase No. R-5518.-Decided July $,1943Gibson,Dunn cC Crutclier,byMr. J. Stuart Neary,all of LosAngeles,Calif., forthe Company.Mr. James A. Garrow,of Pasadena,Calif., andMr. John C. Pack-ard,of Los Angeles, Calif., for the AFL.Messrs. Charles J. Katzand A. J.Shippey,both of LosAngeles,Calif., for the CIO.Mr. Glenn L. Moller,ofcounsel tothe Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE' CASEUpon a petition duly filed by Meat Cutters Local No. ' 439, AFL,hereincalled the AFL, alleging that a question affecting commercehad arisen concerning the representation of employees of Swift &Company (Fontana Plant), Fontana, California, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing,upon due notice before William B. Esterman, TrialExaminer.Said hearing was held at San Bernardino, California,on June 9, 1943. The Company, the AFL, and United PackinghouseWorkers of America, Local Union No. 144, CIO, herein called theCIO, appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.On June 23, 1943, the parties filed a stipulation correcting certainerrors in the record.These corrections are hereby noted and ap-proved.All parties were afforded opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :51 N. L. R. B., No. 6.24 SWIFT & CO.FINDINGS OF FACT1.THE BUSINESS OF THECOMPANY25Swift & Company, an Illinois corporation, owns and operates,either directly or through subsidiaries, numerous production plantsand distributing branches in many States of the United States.Among the Company's operations is a poultry and dairy branch atFontana, California, where the Company purchases and raises poul-try and eggs for resale.During the 12 months ending October 29, 1942, the Fontana plantpurchased approximately 5,000,000 pounds of poultry and eggs,approximately 15 percent of which was shipped to said plant frompoints outside the State of California.During the same period, theFontana plant sold and distributed products valued at more than$1,000,000, approximately 5 percent of which was sold to and shippedto customers outside the State of California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local No. 439, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employeesof the Company.United Packinghouse Workers of America, Local Union No. 144,affiliatedwith the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the AFL asthe exclusive bargaining representative of the employees at itsFontana plant until the AFL has been certified by the Board in anappropriate unit.The CIO contends that its contract with the Company constitutesa bar to this proceeding.The contract was executed on May 7,1942, and was to be in effect for a period of 1 year, being terminablethereafter on 30 days' notice by either party.No notice has beengiven.Since it is now terminable at will, we find that the contractis not a bar to a present determination of representatives.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that AFL represents a substantialnumber of employees in the unit hereinafter found appropriate."1The Field Examiner reported that the AFL submitted 71 authorization cards, 46 of whichbore apparently genuine signatures of persons listed on the Company's pay roll of May 20,1943,which contained the names of 84 employees in the appropriate unit. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.SHE APPROPRIATE UNITThe AFL seeks a unit consisting of all employees of the Companyat its Fontana plant, excluding office and clerical workers and thesuperintendent or manager of the plant.The Company and theCIO contends that there should also be excluded from the bargainingunit all department supervisors or salaried supervisory employees.The AFL wishes to include this group in the appropriate unit on theground that they are working foremen.The Fontana plant, at present, has five operating departments andis contemplating the addition of several more.At the head of eachdepartment are supervisors who have complete charge of their depart-ments and are responsible for quantity and quality of the work oftheir subordinates.They keep time records and other data relatingto the efficiency of their subordinates and make recommendationsto the general foreman or plant superintendent regarding thehire, discharge, promotion, discipline, or reclassification of theirsubordinates.It is our established policy to exclude supervisors such as those hereinvolved from units of production employees.They will be excludedfrom the appropriate unit.We find that all employees of the Company's Fontana plant, ex-cluding office and clerical workers, the plant manager or superintend-ent, the general foreman, department supervisors, and any othersupervisory employees who have authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re- SWIFT & Co.27lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Swift & Com-pany, (Fontana Plant), Fontana, California, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Amalgamated Meat Cutters and Butcher Workmen ofNorth America, Local No. 439, affiliated with the American Federa-tionof Labor, or by United Packinghouse Workers of America,Local Union PTo. 144, affiliated with the Congress of Industrial Organ-izations,for the purposes of collective bargaining, or by neither.